Citation Nr: 1228766	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of Methicillin-resistant Staphylococcus aureus (MRSA) infection to include loss of sight in right eye, throat/vocal cord problems and severe scarring, claimed as due to surgery at VA on February 13, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to March 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2012.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that this matter must be remanded to obtain a new VA examination.  

By way of background, the Veteran contends that he currently has residuals of a methicillin-resistant Staphylococcus aureus (MRSA) infection obtained during VA hospitalization in February 2008.  He identifies these ongoing residuals as loss of sight in right eye, throat/vocal cord problems, and severe scarring.  

His VA treatment records confirm a MRSA infection during hospitalization following a heart surgery performed on February 13, 2008.  Signs of an infection were observed on February 23, 2008 at the surgery site; the infection was confirmed to be MRSA on February 26, 2008.  He underwent a second surgery on February 25, 2008, for treatment of the MRSA infection, including placement of a wound vacuum.  He was discharged from the hospital in April 2008.  With regard to his claimed residuals, the available records include VA Optometry records in June 2008 showing an assessment of subjective visual field shadowing in the right eye possibly due to an ischemic nerve event related to the CABG.  

The Veteran maintains that this infection, and the claimed residuals, are due to the fault of VA and, as such, are compensable under 38 U.S.C.A. § 1151.  

He previously underwent a VA examination in September 2009 to address the complex medical issues raised by the case.  The VA examiner made numerous findings: that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part; that the VA care or treatment in question did not cause the Veteran's additional disability; and that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The VA examiner reasoned that a CABG was done for a very proper indication of severe obstructive CAD, and that the record of treatment does not indicate any departure from accepted levels of medical care or the performance of professional duties expected of a reasonable health care provider.  The VA examiner further commented that the outcomes of procedures and treatments given are ordinary risks and a reasonably foreseeable event of the type of procedure and treatment.  The VA examiner specified that MRSA, loss of partial eyesight in the right eye, throat/vocal cord problems, and scarring due to the Veteran's open heart bypass surgery, are known complications of this type of treatment.  Finally, according to the VA examiner, all of the above problems were treated promptly and appropriately as they arose. 

The Board finds that this VA examination is inadequate to decide the case in light of the VA examiner's generalized and conclusory statements, which do not cite or discuss the specific evidence of record.  Accordingly, a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records.  In doing so, make an additional request directly to the treating VA treatment facility for a copy of the informed consent form(s) signed by the Veteran prior to his surgeries on February 13, 2008, and February 25, 2008.  Additionally, all records since September 2009 should be obtained.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-4 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s).  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:  

(a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has additional disability, including loss of sight in right eye, throat/vocal cord problems and severe scarring, as a result of VA treatment on February 13, 2008, which resulted in a MRSA infection?

(b) If so, was such disability directly caused by either (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (2) an event not reasonably foreseeable?  In making the initial determination, the examiner should address whether the VA treatment providers here failed to exercise the degree of care that would be expected of a reasonable health care provider.  Also, with regard to the second determination, the VA examiner should consider "an event not reasonably foreseeable" to be what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

(c) Was the risk of an MRSA infection the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures required by 38 C.F.R. § § 17.32? 

For purposes of making this determination, the examiner should carefully consider the Veteran's own assertions, including his statements attributing his claimed residuals to the negligence of VA.  The examiner should discuss whether the Veteran's assertions are consistent with the nature of the contemporaneous and ongoing clinical picture.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent VA records and the Veteran's lay assertions, as indicated.    

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TARA L. REYNOLDS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


